Citation Nr: 0942142	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-38 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an increased evaluation for varicose 
veins, left leg, currently evaluated as 20 percent disabling.  

2.  Entitlement to an increased evaluation for varicose 
veins, right leg, currently evaluated as 20 percent 
disabling.  

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to July 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently in receipt of two 20 percent 
disability ratings for varicose veins, one for each leg, 
under 38 C.F.R. § 4.104, Diagnostic Code 7120.  This 
diagnostic code provides a non-compensable rating for 
asymptomatic palpable or visible varicose veins; a 10 percent 
rating for intermittent edema of extremity, or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of extremity or compression 
hosiery; a 20 percent rating for persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema; a 40 percent 
rating for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration; a 60 percent 
rating for a finding of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration; and a 100 percent rating for massive, board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104 (2009).

The Veteran has submitted evidence reflecting that his 
varicose veins have worsened since the July 2008 VA 
examination.  Specifically, the Veteran has submitted VA 
medical records from October 2008 and November 2008 showing 
stasis in the skin.  A March 2009 private medical record 
notes "significant discoloration on both legs" and "areas 
of hyperpigmented spots that appear to have been post 
ulcerative."  None of these symptoms is described in the 
July 2008 VA examination report.

The Board notes that the 20 percent disability rating 
accommodates "beginning stasis pigmentation," while 
"stasis pigmentation" is contained in the 40 percent rating 
criteria.  It is not clear how severe the Veteran's stasis 
pigmentation was at the time of the October and November 2008 
VA medical records.  Therefore, a remand is warranted in 
order to determine the severity of the Veteran's documented 
stasis pigmentation during the period contemplated by this 
appeal.

Furthermore, the Board finds that the July 2008 VA 
examination report does not sufficiently discuss the 
pertinent rating criteria and is therefore inadequate for 
rating purposes.  For example, it describes the Veteran's 
skin as "Warm, dry, with dis figuration of the lower 
extremities with large varicose veins extending from the 
thigh down the anterior and posterior aspects of the thigh 
and lower legs," and notes "moderate to severe functional 
limitations."  However, the only specific reference to any 
of the pertinent rating criteria is the documentation of "1+ 
edema of the lower extremities."  Considering both the 
inadequacy of this examination report, and the absence of the 
pictures that are noted to be included with the report and 
might aid in the Board's evaluation of the severity of the 
Veteran's varicose veins, the Board finds that a remand is in 
order.
 
Finally, the Board notes that the claim of entitlement to a 
TDIU is inextricably intertwined with the varicose vein 
claims being remanded herein, because adjudication of these 
claims may affect the merits and outcome of the TDIU claim.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, 
the Veteran's claims of entitlement to ratings in excess of 
20 percent for varicose veins of the left and right lower 
extremities must be fully adjudicated and developed by the 
AMC before the Board can render a final decision regarding 
his TDIU claim.     

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain all of the 
Veteran's outstanding VA medical records, 
including the photographs that were taken 
at the July 2008 VA examination.  If 
provided with affirmative evidence that 
these records do not exist or that further 
attempts to obtain these records would be 
futile, the AMC should inform the Veteran 
of the records that could not be obtained, 
including what efforts were made to obtain 
them. 

2.  The Veteran should be afforded an 
examination with an appropriate individual 
to determine the severity of his service-
connected varicose veins of the lower 
extremities.  The claims folder should be 
made available to the examiner for review, 
and review of the claims folder should be 
indicated in the examination report.  Any 
tests or studies deemed necessary for an 
accurate assessment should be conducted.  
All findings should be reported in detail.  

The examiner should be provided a copy of 
38 C.F.R. § 4.104, Diagnostic Code 7120, 
and should be advised that all 
manifestations covered in this diagnostic 
code must be addressed so that the Board 
may rate the Veteran in accordance with 
the specified criteria.  

In particular, the Board asks that the 
examiner opine as to whether or not any 
stasis pigmentation that is found on 
examination or in the photographs would be 
classified as "beginning."  The examiner 
should also address the March 2009 private 
physician's finding of "areas of 
hyperpigmented spots that appear to have 
been post ulcerative."  

If found, the examiner should also be 
asked to review the photographs taken 
during the July 2008 VA examination and 
should be asked to discuss any pertinent 
symptomatology that can be found in the 
photographs.  

3.  After the development requested above 
has been completed, readjudicate the 
issues on appeal, including entitlement to 
a TDIU.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


